317 S.W.3d 98 (2010)
George R. NOORY, Respondent,
v.
Gini G. GRACE, Appellant.
No. ED 93367.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 29, 2010.
Application for Transfer Denied August 31, 2010.
Gini G. Grace, Symsonia, KY, pro se.
David M. Fedder, Hannah L. Preston, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, and GARY M. GAERTNER, JR., JJ.

ORDER
PER CURIAM.
Gini G. Grace (hereinafter, "Grace") appeals pro se from the trial court's judgment entering a full order of protection against her pursuant to the Adult Abuse Act, Sections 455.010 through 455.090 RSMo (Cum.Supp.2006) for stalking George R. Noory (hereinafter, "Noory"). Grace raises five points on appeal. Grace's first two points claim the trial court abused its discretion in failing to grant her a continuance because she was not afforded a reasonable opportunity to defend herself and her oral motion for a continuance was proper. In her third *99 point, Grace challenges the sufficiency of the evidence to sustain the trial court's judgment. In her fourth point, Grace claims the trial court abused its discretion when it permitted Noory to give perjured testimony and subsequently relied upon that testimony as a basis for its judgment. Finally, Grace argues the trial court failed to designate the relationship of the parties on the judgment, rendering it invalid. Both parties filed motions seeking sanctions on appeal, which are denied.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).